Appeal from a judgment of the Supreme Court, Westchester County (Wood, J.), dated April 30, 1982, and made after a hearing, which, inter alia, modified the custody provisions of the parties’ judgment of divorce by directing that the sole custody of the parties’ three-year-old daughter be awarded to the father. Judgment affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Westchester County, for the entry of an appropriate order directing the *849transfer of custody. The stay contained in this court’s order dated May 12,1982 is hereby vacated. The evidence adduced at the hearing supports the conclusion of Special Term that the best interests of the child will be served if she is placed in the custody of her father for essentially the reasons set forth in the decision of Justice Wood (see Friederwitzer v Friederwitzer, 55 NY2d 89). The presentation of evidence at the hearing was not unduly restricted by the trial court. We have considered the appellant’s remaining contentions and find them to be lacking in merit. Lazer, J. P., Gulotta, Bracken and Boyers, JJ., concur.